   Case: 1:17-cv-06260 Document #: 693 Filed: 01/16/19 Page 1 of 2 PageID #:4677



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

STATE OF ILLINOIS,                    )
                                      )
               Plaintiff,             )
                                      )       Case No. 17-CV-6260
       v.                             )       Judge Robert M. Dow, Jr.
                                      )
CITY OF CHICAGO,                      )
                                      )
               Defendant.             )

               Motion to Request Permission to Add a Comment to the Docket
        Fraternal Order of Police Chicago Lodge No. 7, (the “Lodge”) by and through its
attorneys files this motion to request permission of the court to add an additional comment to
those that have already been submitted to the court on the issue of the proposed consent decree.
This request is based upon the recent decision of the U.S. Court of Appeals for the Seventh
Circuit in this case and issue on January 2, 2019, in Case No. 18-2805, [Doc. 33]
                 At page 14 of the court’s decision, the court wrote that the term “public policy” is
undefined, and so there is arguably ambiguity regarding what triggers that exception.” The
Lodge suggests that the following language be added to Para. 711 of the proposed consent decree
to remove the arguable ambiguity and to be consistent with the legal requirements including the
Constitution and laws and to ensure that rightful interests of third parties are not undermined.
State of Illinois v. City of Chicago, Case No. 18-2805, (7th Circuit) (Jan. 2, 2019).

       In the clause marked as (i) the reference to public policy should be deleted and replaced
with “unless plaintiff proves in this case that such provisions violate the United States
Constitution or Illinois law as stated in specific provisions of law, including court decisions or
governmental regulations.”

        In addition, the Lodge proposes that an additional paragraph be added to the para. 711 in
order to remove any ambiguity as to the relationship between the consent decree and the
collective bargaining agreements that will be negotiated by the Lodge.


        In the event there is a conflict between this Consent Decree and a collective bargaining
       agreement resulting from either negotiations or an interest arbitration proceeding, any
       provision in the CBAs or Successor CBAs with respect to the subjects of wages, hours,
       and terms and conditions of employment, the CBAs or Successor CBAs shall control,
       unless plaintiff proves in this case that such provisions violate the United States
       Constitution, or Illinois law as stated in a specific provisions of law, including court
       decisions, or governmental regulations.
   Case: 1:17-cv-06260 Document #: 693 Filed: 01/16/19 Page 2 of 2 PageID #:4678




The Lodge believes that this language will resolve the ambiguity recognized by the court and
requests that it be added to para. 711 as the final paragraph.

                                     Respectfully submitted,


                                     /s/Joel A. D'Alba
                                     Joel A. D'Alba
                                     Attorney for Fraternal Order of
                                     Police Chicago Lodge No. 7



 Joel A. D'Alba
 ARDC No. 0571121
 ASHER, GITTLER & D'ALBA, LTD.
 200 W. Jackson Blvd., Suite 720
 Chicago, Illinois 60606
 jad@ulaw.com
 (312) 263-1500
